In an action by attorneys to recover the reasonable value of services rendered as necessaries to Alvia Sacks, the wife of respondent Melvin Sacks, in the maintenance of an action for a separation, the appeals are from an order granting the motion of respondent Melvin Sacks to vacate a notice to examine his wife before trial, and from a separate order granting his wife’s motion to vacate such notice and a subpoena calling for her personal appearance at such examination. Orders reversed, with $10 costs and disbursements, and the respective motions denied. The examination is to proceed on 10 days’ notice. In our opinion, there was a sufficient showing that the wife will probably be an unfriendly, if not hostile, witness, adequate to support appellants’ claim that the resultant situation constituted “special circumstances ” (Civ. Prac. Act, § 288) justifying her examination before trial (cf. Malagoli v. Bernstein, 1 A D 2d 1042; Pease & Elliman v. Kress & Co., 4 A D 2d 829). Any claim of privilege now asserted may be protected by proper objection upon the examination or on trial (Matter of Village of Lawrence [Hicks Development Corp.], 285 App. Div. 823). Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.